Chapman, C. J.
The only question which comes before ns is whether the instruction asked for should have been given. We think it was rightly refused.
Highways are made, not merely for travel, but for such business as may be connected with it. Horses and vehicles may not only be driven along the street, but may be, in proper cases, left standing in it, for a reasonable time, being properly cared for, and a fastening may be sufficient for this purpose. It was not, as matter of law, negligent to leave the plaintiffs’ horse and wagon as it was left, and for the purpose stated, provided the plaintiffs used ordinary care. Steele v. BurhTiardt, 104 Mass. 59, and cases there cited. It was properly left to the jury to decide, under instructions, whether the plaintiffs had used ordinary care, taking into consideration all the facts proved.

Exceptions overruled.